Citation Nr: 0414361	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  01-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to include 
entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1971.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The June 2000 rating decision states that the claimant failed 
to respond to the RO's April 2000 letter requesting records 
of the veteran's final period of hospitalization and 
treatment records for six months prior to his death.  The RO 
did not mail the letter to the claimant.  The RO mailed the 
letter to the veteran's custodian for VA purposes.

The RO's June 2003 letter to the claimant first requested 
"evidence that the veteran died of a service-connected 
condition."  Secondly, the letter further instructed her to 
provide the name and location of any VA or military facility 
where "you" received medical care.

The first instruction is too vague to be a sufficient 
statement of the information and evidence necessary to 
substantiate the claim.  This is especially so given the 
arguments raised for entitlement to DIC under 38 U.S.C. 
§ 1318.  These arguments raise issues of clear and 
unmistakable error (CUE) in June 1979 and June 1985 rating 
actions, which both reduced the veteran's total rating.  See 
38 C.F.R. § 3.22(b)(3) (2003).

The second instruction is misleading and confusing.  Because 
it could not really pertain to the claimant, it left the 
claimant to discern its meaning.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Notice of the 
information and evidence necessary should 
pertain to the claim at issue.

2.  Request the veteran's terminal 
hospital report or summary, if any, from 
Pine Bluff Correctional Hospital, (the 
treatment records having, apparently, 
already been obtained).

3.  Readjudicate the claim for service 
connection for the cause of the veteran's 
death, including entitlement pursuant to 
38 U.S.C. § 1318 based on allegations of 
CUE in June 1979 and June 1985 rating 
actions that reduced 100 percent 
evaluations for schizophrenia.  If the 
claim remains denied, provide the 
appellant and her representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


